Citation Nr: 1824227	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-11 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether an overpayment of educational assistance benefits under Chapter 33, Title 38, United States Code, was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2001 to May 2010.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Buffalo Education Center Committee on Waivers and Compromises (COWC).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to waiver of recovery of overpayment of educational assistance benefits (Post-9/11 GI Bill).  38 U.S.C. § 7105(b)(2),(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In an April 2014 statement, the Veteran withdrew his appeal as it concerns the issue of entitlement to waiver of recovery of overpayment of educational assistance benefits (Post-9/11 GI Bill).  He specifically indicated that he "accepts the [January 2014] decision made by the Buffalo Regional Office" and that he is no longer requesting a hearing "based on my understanding that neither I nor the University of Oxford owe any money to the VA."  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

The Board notes the Veteran did request the Board to direct VA to remove the adverse credit history from his credit report.  However, it is not within the Board's jurisdiction to do anything about the Veteran's credit history.

ORDER

The appeal is dismissed.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


